PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
BURGHARTZ et al.
Application No. 16/868,412
Filed: 6 May 2020
For: Semiconductor Element having an Enhancement-Type Transistor Structure
:
:
:
:	DECISION ON PETITION
:
:




This is a decision on the Petition under 37 CFR 1.55(f), filed August 23, 2021, to accept a certified copy of a foreign application.  This is also a decision on the concurrently filed Petition under 37 CFR 1.182 to Expedite the Petition under 37 CFR 1.55(f)

As the requisite $420.00 fee has been received, the petition for expedited consideration is GRANTED.

The petition under 37 CFR 1.55(f) is DISMISSED.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 USC 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition fails to comply with item 1) above.  In this regard, the Office made an attempt to retrieve the electronic priority application, as requested in the Request to Retrieve Electronic Priority Application(s), filed August 23, 2021.  The request, however, failed as indicated in the Improper Submission of Request to Retrieve Electronic Priority Application(s) under 37 CFR 1.55(d), mailed August 25, 2021.  The notice specifically stated:

Applicant did not identify the participating office with which the foreign priority application(s) was filed (e.g. , European Patent Office) on the request.  If applicant still wishes to request that the Office retrieve an electronic copy of the foreign priority application(s), applicant must submit a new request (e.g., PTO/SB/38) that properly identifies each foreign priority application and the participating office.

Thus, applicant bears the ultimate responsibility for ensuring that a copy of the foreign application is received by the Office from the participating foreign intellectual property Office, or a certified copy of the foreign priority application is filed, within the time period specified in 37 CFR 1.55(g)(1).

A certified copy of the foreign application must be submitted with a renewed petition under 37 CFR 1.55(f).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:			Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).